DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 7/7/2021. Amendments received on 7/7/2021 have been entered. As per applicant claim 20 is canceled and claims 21-22 are newly added claims. Accordingly claims 1-19, 21 and 22 are pending.
Claim Objections
Claim 21 is objected to because of the following informalities:  
As of claim 21, term “at the open time for the door” should be –the open time for the door--, “at” should be deleted.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi et al. (US Pub 2015/0228134) in view of Dhumal et al. (US Pub 2020/0087115) further in view of Soderqvist (WO 2018/104258; refer to the US Pub 2019/0292835 for the citation of Soderqvist throughout the office action).

As of claims 1 and 19, Tehranchi discloses a door system, wherein the door system is a door operator or a door closer, the door system comprising: 
a drive system for operating a door (via motor 108; see fig. 1), wherien the door is a swinging door (via barrier 101 being a swing gate; see paragraph [0035]); and 
a controller for controlling the drive system (via barrier operator 102; see fig. 1), the controller comprising: 
a communication interface (via network interface 106; see fig. 1); 
a memory having computer readable code stored thereon (via a memory and one or more programs stored in the memory; see paragraph [0009]); and 
a processor operatively coupled to the memory and the communication interface (via controller 107; see fig. 1), wherein the processor is configured to execute the computer readable code to: 
identify a presence of a user (via detecting user’s mobile device; see paraqgrpah [0032]);
 identify user information of the user (via identifying user’s mobile device information and user information (authorization code, password, MAC addresses; see paragraphs [0042] and [0046])); 

control the drive system based on the at least one operating parameter (via generating a barrier command in order to actuator or initiate control of the barrier and provide access; see paragraphs [0075]-[0076]). 
However Tehranchi does not explicitly disclose identify at least one operating parameter from a plurality of operating parameters for a plurality of users based on the user information identified for the user, wherein the plurality of operating parameters comprise a speed of opening or closing the door, a force for opening or closing the door, or open time for the door.
Dhumal discloses a dynamic door control, wherein a door control system procure user data (identify user) then a determination is made by the system with respect to door operation time (open time for the door) based on the user data (identifying operating parameter based on the user information). Dhumal further discloses that the system implements the door operational time to dynamically cause door to remain open for a duration of the door operational time (see abstract). Dhumal further discloses that different time interval is used for different users (see paragraph [0005] and [0007]).
From the teaching of Dhumal it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system Tehranchi to include different operating parameter (open time) for different users as taught by Dhumal in order to provide special accommodations to certain users. 

Soderqvist discloses an automatic door operator for a swing door assembly includes an automatic door operator 30 and a linkage mechanism 20 connecting the automatic door operator 30 to the door leaf 14 (see fig. 1; also see paragraph [0029]).
From the teaching of Soderqvist it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of combination of Tehranchi and Dhumal to include a motor and a linkage assembly for a swinging door as taught by Soderqvist since it is known in the art to use a linkage mechanism to connect the door operator to the door leaf (see paragraph [0012]).
As of claim 2, Tehranchi discloses identifying the presence of the user comprises identifying the presence of a user device (via detecting user’s mobile device 110, 111 or 112; see fig. 1; also see paraqgrpah [0042]), and wherein identifying the user information comprises identifying user device information (via identifying user’s mobile device unique identifier, authorization code or MAC address or any information associated with authorized mobile device; see paragraphs [0046] and [0048]).  
As of claim 3, Tehranchi discloses the identifying the user device comprises establishing wireless communication with the user device (via establishing wireless communication with user’s mobile device (110, 11 112; see fig. 1; see paraqgrpah [0042]), and wherein the user device is a user computer system or an access control 
As of claim 4, Tehranchi discloses the user computer system is a smartphone device or a smart wearable device (via mobile device being a smartphone; see paraqgrpah [0016]).  
As of claim 5, Tehranchi discloses identifying the user device information based on the user device comprises receiving the user device information from the user device through a wireless connection with the user device (via wirelessly receiving mobile device information from the mobile device; see paragraphs [0032] and [0074]). 
As of claim 6, Tehranchi discloses identifying the user device information based on the user device comprises: 
Page 45 of 50receiving a user device identifier from the user device (via receiving mobile device identifier/code; see paragraph [0074]); and accessing stored user device information using the user device identifier (via accessing a database using the mobile device identifier/code; see paragraphs [0048] and [0075]).  
As of claim 7, Tehranchi discloses identifying the at least one operating parameter based on the user device information comprises: 
accessing stored user device information for a plurality of users, wherein the stored user device information for each of the plurality of users is assigned one or more stored operating parameters (via accessing profiles for each user or profiles associated with one or more mobile device; see paraqgrpah [0048]); 
comparing the user device information with the stored user device information; and identifying the at least one operating parameter from the one or more stored 
Dhumal further discloses that the door control subsystem 240 receives user (passenger) data from the user’s mobile device 220 and determine operational time (operating parameter) from the data (see paraqgrpah [0036]).
As of claim 8, Tehranchi discloses the processor is further configured to execute the computer readable code to: 
identify an authentication action from the user device (via identifying authentication information (passcode, biometric) from user; see paragraph [0059]); and 
verify the authentication action by comparing the authentication action identified from the user device with a stored authentication action for the user device (via verifying user’s authentication information; see paraqgrpah [0059]); 
wherein identifying the at least one operating parameter is further based on the authentication action (via user’s permissions is based on the user’s authentication information; see paragraphs [0059]-[0060]).  
As of claim 9, Tehranchi discloses the authentication action comprises the user making a gesture with the user device or selecting a feature on the user device (via user entering passcode or biometric information on the mobile device; see paragraphs; [0050] and [0059]).  

In the system of Dhumal, the operational time of the door will be changed based on detecting different user devices (see paraqgrpah [0036])
As of claim 11, Dhumal discloses identify a presence of multiple user devices (via detecting multiple mobile devices 220; see fig. 2; also see paragraph [0007]) ; and 
optimize operation of the door system based on the presence of the multiple user devices (via dynamically adjusting operational time based on number of users [0004]).
As of claim 12, Dhumal discloses that identifying the at least one operating parameter comprises: 
identifying an operating parameter from each of the multiple user devices to determine multiple operating parameter options (via identifying plurality of mobile devices 220, user data and operational time; see paragraphs [0042]-[0044) and 
selecting the at least one operating parameter from the multiple operating parameter options or creating a new operating parameter based on the multiple 
As of claim 14, Dhumal discloses one or more detection sensors operatively coupled to the controller (via one or more sensors 245; see fig. 2); and 
wherein the processor is further configured to execute the computer readable code to: 
identify one or more objects in a door area of the door system using the one or more detection sensors (via identifying one or more users , users in wheelchair, luggage etc. ; see paragraphs [0029] and [0044]); wherein 
identifying the at least one operating parameter based on the user information is further based on the one or more objects in the door area (via dynamically increasing the operational time if one or more users, users in wheelchair etc. are detected; see paragraph [0029]-[0030] and [0045]).  
As of claim 15, Dhumal discloses one or more detection sensors operatively coupled to the controller; and 
wherein the processor is further configured to execute the computer readable code to: 
identify one or more objects in a door area of the door system using the one or more detection sensors during operation of the door system(via identifying one or more users; see paraqgrpah [0029] and [0044]); and 
Page 47 of 50changing the at least one operating parameter during operation of the door system based on the identification of the one or more objects in the door area (via 
As of claim 18, Tehranchi discloses identifying the user information comprises: 
receiving a voice command from the user (via receiving voice command (open the barrier) from the user; see paraqgrpah [0088]); 
wherein controlling the drive system is based on the voice command (via actuating the barrier based on the voice command; see paragraph [0089]); and 
wherein the voice command is received through a microphone operatively coupled to the controller or received from a user device that received the voice command from the user (via receiving the voice command through the mobile device, hence comprising a microphone at the mobile device; see paragraphs [0088] and [0089]).  

Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi, Dhumal, Soderqvist, and further in view of Trani (US Pub 2017/0221289).
As of claim 13, combination of Tehranchi, Dhumal, Soderqvist, discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the use of detection sensors.
Trani discloses one or more detection sensors operatively coupled to the controller (via camera 107; see paraqgrpah [0039]); and 
wherein the processor is further configured to execute the computer readable code to: 

assign the user information to the user device (via associating specific beacon devices 103 to specific individuals identifies in the image data from camera; see paragraph [0044] and [0056]); and 
store the user information and the user device information for security (via storing user information and user device information; see paragraphs [0042] and [0056]).  
From the teaching of Trani it would have been obvious to one having ordinary kill in the art at the time the invention was filed to modify the combination of Tehranchi, Dhumal, Soderqvist, to include the function of using detection sensor/camera in the door system as taught by Trani in order to improve the access control system using surveillance cameras.
As of claim 16, Trani discloses one or more detection sensors operatively coupled to the controller (via camera 107; see paraqgrpah [0039]); and 
wherein the processor is further configured to execute the computer readable code to: 
identify a user condition using the one or more detection sensors (via determining orientation of the user relative to the access point; see paraqgrpah [0006]); 
overriding the operation of the door system when the user condition is identified (if the body orientation are determined to be such that the individual is not seeking access, such as merely walking in front of the access point, door is not unlocked; see paraqgrpah [0062]).

wherein identifying the user and identifying the user information occurs through the use of the one or more detection sensors (via performing facial recognition or other biometric analysis on the users 104; see paraqgrpah [0040]).  
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi, Dhumal, Soderqvist, and further in view of Riesebosch (US Pub 2020/0248496).
As of claims 21-22, combination of Tehranchi, Dhumal and Soderqvist discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the operating parameters open time for the door, and the speed of opening or closing the door or a force for opening or closing the door. Combinations does not disclose that the at least one operating parameter of the user is set by the user.
Riesebosch discloses a method for opening and closing garage doors (barrier), wherein a user customize how quickly (speed) a garage door will open or close when triggered by the user and how long it stays open (see paragraph [0009] and claims 28, 34).
From the teaching of Riesebosch it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zasowski et al. (US Pub 2015/0262438) discloses a door control system, wherien a user sets the door speed and force for opening and closing the door (see fig. 7).
Fitzgibbon et al. (US Pub 2009/0146777) discloses a system wherien a user adjust parameters (speed/force) of a moveable barrier operator (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NABIL H SYED/Primary Examiner, Art Unit 2683